ITEMID: 001-99387
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF VARALJAI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Kristina Pardalos;Nona Tsotsoria
TEXT: 4. The applicant was born in 1943 and lives in Albertirsa.
5. An inheritance action was filed against the applicant on 30 November 1999. On 16 April 2002 the Cegléd District Court found for the plaintiffs. This decision was quashed by the Pest County Regional Court 10 December 2002. The District Court gave a new judgment on 1 March 2005. On 19 December 2006 the Regional Court decided on the parties' appeals. This decision was served on 13 March 2007.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
